DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are deemed to be moot because the arguments are directed to amended claim limitations that have not been previously examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in further view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”).
Regarding Claim 1, 
Yamamoto et al. teaches a method of reaction rules database correction (p. 492, section 1, “ LIGAND is a composite database comprising three sections: COMPOUND for the information about metabolites and other chemical compounds, REACTION for the collection of substrate-product relations representing metabolic and other biochemical reactions, and ENZYME for the information about enzyme molecules … We report here the current status of the LIGAND database where efforts are being made to update day by day. The current release (as of September, 2002) includes 10,384 compounds, 5,240 reactions and 3,663 enzymes” and p. 492, section 3, paragraph 1, “ The quality of the REACTION section in the current release has improved … based on the law of mass conservation” teaches improvements made on the REACTION section of the LIGAND database [a method of reaction rules database correction]), comprising:
receiving a first user-input correction to a first reaction rule in a reaction rules database; … receiving a second user-input correction to the second reaction rule (pp. 492-493, section 3, paragraphs 1-3 “ Because the LIGAND is a chemical information database involving biological processes, the chemical validation is essential in addition to the biological validation of metabolic pathways. The quality of the REACTION section in the current release has improved through the following two steps based on the law of mass conservation. …
(Step 1) Equivalence of the number of atoms between the substrates and the products
The total numbers of atoms other than hydrogens were compared between the substrates and the products of each reaction. The calculation was automatically performed using the entire RXN files. We have identified and revised nonequivalent reactions such as incorrectly entered chemical structures and insufficient reaction formula with missing or superfluous substrates and the products.
(Step 2) Definition of the compound binary relationships between the substrates and the products
We manually defined every possible binary relationship between the substrates and the products in the entire reaction entries … These works allow us to find a number of duplicated reaction entries, such as two similar reactions with the differences of existence or absence of proton. All of the duplicates were merged. Further efforts have been made to update other reaction entries by manually checking compound structures and reaction formula …” teaches revising at least one insufficient reaction formula in step 1 [receiving a first user-input correction to first reaction rule], 
teaches merging at least one set of duplicate reactions in step 2 [receiving a second user-input correction to the second reaction rule]); and
updating the reaction rules database to include the second input-correction (p. 493, Table 2   
    PNG
    media_image1.png
    314
    1181
    media_image1.png
    Greyscale
teaches the updates made to the REACTION section of the LIGAND database [updating the reaction rules database to include second-input correction]).
Yamamoto et al. does not appear to explicitly teach locating a second reaction rule in the reaction rules database that is similar to the first reaction rule; calculating a correctness score for the second reaction rule; determining that the correctness score for the second reaction rule is below a threshold correctness score; presenting, in response to the determining that the correctness score for the second reaction rule is below the threshold correctness score, the second reaction rule to a user; and … learning, based on the updating, a function for predicting correctness scores for additional reaction rules in the reaction rules database. 
Wagner et al. teaches … locating a second reaction rule in the reaction rules database that is similar to the first reaction rule; calculating a correctness score for the second reaction rule (paragraph 0057, “… the descriptor vectors comprise database CGR vectors that are generated from a plurality of reactions listed in the database. These database CGR vectors enable calculation of similarity indices either between them when the purpose is to classify the reactions in the database or between a plurality of them, which may then be called candidate CGR vectors, and a CGR query vector when the purpose is to find in the database at least one reaction similar to the query reaction” teaches locating at least one reaction in the database similar to the query reaction [locating a second reaction rule similar to the first reaction rule] and teaching calculation of similarity indices [correctness score] between two reactions represented by CGR vectors);
determining that the correctness score for the second reaction rule is below a threshold correctness score; and presenting, in response to determining that the correctness score for the second reaction rule is below the threshold correctness score, the second reaction rule to a user Figure 4 
    PNG
    media_image2.png
    748
    1120
    media_image2.png
    Greyscale


paragraph 0067, “ FIG. 4 shows that the method may comprise prompting the user to select a metric for the similarity calculation and a fragment length, for example a length ranging from 2 to 6” and paragraph 0070, “The cut-off value and/or number of results to show
may also be set by the user at this stage, as shown in FIG. 4.” teaches cut-off value for similarity indices [threshold correctness score] and results with similarity indices above cut-off value being displayed [presenting, in response to determining that the correctness score for the second reaction rule is below the threshold correctness score, the second reaction rule to a user]).
	Yamamoto et al. and Wagner et al. are considered analogous art because they are directed to identifying at least one pair of similar chemical reactions between a plurality of reactions in a reaction database.
Yamamoto et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wagner et al. at the time the application was filed in order to provide a method for similarity searching between chemical reactions that is user friendly, efficient, and easy to implement  (cf. Wagner et al., paragraph 0031, “A method to pilot an automated synthesis platform may include enabling drawing of a query reaction, selecting at last one appropriate reagent and reaction conditions using the method described above for identifying at least one pair of similar chemical reactions between a plurality of reactions each related to the preparation of at least one product from at least one reagent, performing an automatic control of a robot to launch the query reaction with the at least one appropriate reagent and reaction conditions..”).
	Brown et al. further teaches learning, based on the updating, a function for predicting correctness scores for additional reaction rules in the reaction rules database (p. 262, paragraph 4, “SVMs offer two primary advantages with respect to previously proposed methods such as hierarchical clustering and self-organizing maps. First, although all three methods employ distance (or similarity) functions to compare gene expression measurements, SVMs are capable of using a larger variety of such functions. Specifically, SVMs can employ distance functions that operate in extremely high-dimensional feature spaces …” and  p. 263, Support Vector Machines, paragraphs 1-2, “ … In theory, a simple way to build a binary classifier is to construct a hyperplane separating class members (positive examples) from non-members (negative examples) in this space … Because the algorithm that finds a separating hyperplane in the feature space can be stated entirely in terms of vectors in the input space and dot products in the feature space, a support vector machine can locate the hyperplane without ever representing the space explicitly, simply by defining a function, called a kernel function, that plays the role of the dot product in the feature space … ” teaches using support vector machines to define a high dimensional similarity (kernel) function [learning a function] to compare gene expression measurements [predicting correctness scores];  p. 262, paragraph 3, “Support vector machines (SVMs) … and other supervised learning techniques use a training set to specify in advance which data should cluster together. As applied to gene expression data, an SVM would begin with a set of genes that have a common function: for example, genes coding for ribosomal proteins or genes coding for components of the proteasome. In addition, a separate set of genes that are known not to be members of the functional class is specified. These two sets of genes are combined to form a set of training examples in which the genes are labeled positively if they are in the functional class and are labeled negatively if they are known not to be in the functional class. A set of training examples can easily be assembled from literature and database sources. Using this training set, an SVM would learn to discriminate between the members and non-members of a given functional class based on expression data. Having learned the expression features of the class, the SVM could recognize new genes as members or as nonmembers of the class based on their expression data.  Having learned the expression features of the class, the SVM could recognize new genes as members or as nonmembers of the class based on their expression data.  The SVM could also be reapplied to the training examples to identify outliers that may have previously been assigned to the incorrect class in the training set. Thus, an SVM would use the biological information in the investigator’s training set to determine what expression features are characteristic of a given functional group and use this information to decide whether any given gene is likely to be a member of the group”  teaches the gene expression data being retrieved from database sources and the SVM 
	Yamamoto et al., Wagner et al., and Brown et al. are considered analogous art because they are directed to identifying at least one pair of similar chemical reactions between a plurality of reactions in a reaction database.
	In view of the teachings of Yamamoto et al. in view of Wagner et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Brown et al. at the time the application was filed in order to use support vector machines (SVMs) to accurately classify genes of known function, thus affording biologists the enhanced capability of measuring the expression levels of thousands of genes in a single experiment  (cf. Brown et al., p. 263, Support Vector Machines, paragraphs 1-2 “In theory, a simple way to build a binary classifier is to construct a hyperplane separating class members (positive examples) from non-members (negative examples) in this space. Unfortunately, most real-world problems involve nonseparable data for which there does not exist a hyperplane that successfully separates the positive from the negative examples. One solution to the inseparability problem is to map the data into a higher-dimensional space and define a separating hyperplane there. This higher dimensional space is called the feature space, as opposed to the input space occupied by the training examples. With an appropriately chosen feature space of sufficient dimensionality, any consistent training set can be made separable. However, translating the training set into a higher-dimensional space incurs both computational and learning-theoretic costs. Furthermore, artificially separating the data in this way exposes the learning system to the risk of finding trivial solutions that overfit the data. SVMs elegantly sidestep both difficulties …”).

Regarding Claim 2,
	Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1. 
Yamamoto et al. further teaches …  receiving a user-input correction to the additional reaction rule (pp. 492-493, section 3, paragraphs 1-3 “ Because the LIGAND is a chemical information database involving biological processes, the chemical validation is essential in addition to the biological validation of metabolic pathways. The quality of the REACTION section in the current release has improved through the following two steps based on the law of mass conservation. …
(Step 1) Equivalence of the number of atoms between the substrates and the products
The total numbers of atoms other than hydrogens were compared between the substrates and the products of each reaction. The calculation was automatically performed using the entire RXN files. We have identified and revised nonequivalent reactions such as incorrectly entered chemical structures and insufficient reaction formula with missing or superfluous substrates and the products.
(Step 2) Definition of the compound binary relationships between the substrates and the products
We manually defined every possible binary relationship between the substrates and the products in the entire reaction entries … These works allow us to find a number of duplicated reaction entries, such as two similar reactions with the differences of existence or absence of proton. All of the duplicates were merged. Further efforts have been made to update other reaction entries by manually checking compound structures and reaction formula …” teaches 
and updating the reaction rules database to include the user-input correction for the additional reaction rule (pp. 492-493, section 3, paragraphs 1-3 “ Because the LIGAND is a chemical information database involving biological processes, the chemical validation is essential in addition to the biological validation of metabolic pathways. The quality of the REACTION section in the current release has improved through the following two steps based on the law of mass conservation. …
(Step 1) Equivalence of the number of atoms between the substrates and the products
The total numbers of atoms other than hydrogens were compared between the substrates and the products of each reaction. The calculation was automatically performed using the entire RXN files. We have identified and revised nonequivalent reactions such as incorrectly entered chemical structures and insufficient reaction formula with missing or superfluous substrates and the products.
(Step 2) Definition of the compound binary relationships between the substrates and the products
We manually defined every possible binary relationship between the substrates and the products in the entire reaction entries … These works allow us to find a number of duplicated reaction entries, such as two similar reactions with the differences of existence or absence of proton. All of the duplicates were merged. Further efforts have been made to update other reaction entries by manually checking compound structures and reaction formula …” and p. 493, Table 2   
    PNG
    media_image1.png
    314
    1181
    media_image1.png
    Greyscale
teaches multiple updates made to the REACTION section of the LIGAND database [updating the reaction rules database to include the user-input correction for the additional reaction rule]).
Yamamoto et al. does not appear to explicitly teach locating an additional reaction rule in the reaction rules database that is similar to the second reaction rule; calculating a correctness score for the additional reaction rule; determining that the correctness score for the additional reaction rule is below the threshold correctness score; and presenting, in response to the determining that the correctness score for the additional reaction rule is below the threshold correctness score, the additional reaction rule to the user. 
Wagner et al. teaches locating an additional reaction rule in the reaction rules database that is similar to the second reaction rule; calculating a correctness score for the additional reaction rule (paragraph 0057, “… the descriptor vectors comprise database CGR vectors that are generated from a plurality of reactions listed in the database. These database CGR vectors enable calculation of similarity indices either between them when the purpose is to classify the reactions in the database or between a plurality of them, which may then be called candidate CGR vectors, and a CGR query vector when the purpose is to find in the database at least one reaction similar to the query reaction” teaches locating at least one reaction in the database similar to the query reaction [locating an additional reaction rule in the reaction rules database 
determining that the correctness score for the additional reaction rule is below a threshold correctness score; and presenting, in response to determining that the correctness score for the additional reaction rule is below the threshold correctness score, the additional reaction rule to the user (Figure 4 
    PNG
    media_image2.png
    748
    1120
    media_image2.png
    Greyscale


paragraph 0067, “ FIG. 4 shows that the method may comprise prompting the user to select a metric for the similarity calculation and a fragment length, for example a length ranging from 2 to 6” and paragraph 0070, “The cut-off value and/or number of results to show
may also be set by the user at this stage, as shown in FIG. 4.” teaches cut-off value for similarity indices [threshold correctness score] and results with similarity indices above cut-off 
Yamamoto et al., Wagner et al., and Brown et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 7,
	Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1. 
	Wagner et al. further teaches wherein the correctness score is a measure of how similar the second reaction rule is to the first reaction rule (paragraph 0056, “The method may be performed in order to find in the database a reaction similar to a query reaction or to classify reactions in the database. In either case, the method may involve calculating similarity indices between pairs of descriptor vectors using a similarity calculator. The similarity calculator can be implemented by Software operating on a computer, Such as, for example, a personal computer or a more powerful computer …” teaches a measure of similarity of a reaction in the database [second reaction rule] to the query reaction [first reaction rule]).
Yamamoto et al., Wagner et al., and Brown et al. are combinable for the same rationale as set forth above with respect to claim 1.
Regarding Claim 15,
	Claim 15 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1.  Claim 15 is directed to a “computer program product” that corresponds to the method of claim 1. 
Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”).  
Regarding Claim 16,
	Claim 16 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2.  Claim 16 is directed to a “computer program product” that corresponds to the method of claim 2. 
Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”.  
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in view of Brown et al. (“Knoweldge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Kher et al. (“Hierarchical Biological Pathway Data Integration and Mining”).
Regarding Claim 3,
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1.
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. does not appear to explicitly teach receiving a user-input confidence level for the second user-input correction; determining that the user-input confidence level is below a threshold confidence level; presenting, in response to the determining that the user-input confidence level is below the threshold confidence level, the second reaction rule to a second user; receiving a response from the second user confirming the second user-input correction; and updating the reaction rules database to include the confirmation from the second user. 
Kher et al. teaches receiving a user-input confidence level for the second user-input correction (p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.” and p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” teaches generation of a large scale composite database based on integration of source pathway databases and teaches a user defined confidence weight score [user-input confidence level] for selection of reactions from a  source pathway database [second user-input correction]);
determining that the user-input confidence level is below a threshold confidence level (p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” teaches “Strong”, “Moderate”, “Poor”, and “Very Poor” as less than complete confidence (i.e. “Very Strong”) in correctness of selected reaction from source pathway databases [user input-confidence level is below a threshold confidence level]);
presenting, in response to the determining that the user-input confidence level is below the threshold confidence level, the second reaction rule to a second user; receiving a response from the second user confirming the second user-input correction (p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” and p. 27, section 6, paragraph 2 “ … As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network …” teaches at least one additional user [second user] receiving opportunity to provide a confidence weight for the same reactions from source pathway databases [second reaction rule] based at least upon confidence weight from one user not being “Very Strong” [in response to the determining that the user-input confidence level is below the threshold confidence level]);
p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.”  and  p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” and p. 27, section 6, paragraph 2 “ … As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network …” teaches possibility of additional user [second user] selecting a higher confidence weight for same selected reaction from source pathway databases as first user, thus enabling generation of integrated evidence code [confirming the second user-input correction]);
and updating the reaction rules database to include the confirmation from the second user ((p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.” teaches updating of the large-scale composite database [reaction rules database] based on integrated evidence code enabled by additional user confidence weights [confirmation from the second user]).
Yamamoto et al., Wagner et al., Brown et al., and Kher et al. are considered analogous art because they are directed to development of a reaction rules database made available to all researchers in a common format. 
	In view of the teachings of Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kher et al. at the time the application was filed in order to provide an algorithm that integrates pathway information across different biological data sources, thus reusing data across applications for better research collaboration (cf. Kher et al., p. 7, section 1.1, paragraph 8, “ … Today, a bioinformatics information system typically deals with large data sets reaching a total volume of about one terabyte. Such a system serves many purposes;
User can select the data sources and assign confidence to each selected data source
It organizes existing data to facilitate complex queries
It infers relationships based on the stored data and subsequently predicts missing attribute values and incoming information based on multidimensional data.
Data marts (extension of data warehouse) support different query requests.”).
Regarding Claim 17,
Claim 17 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3.  Claim 17 is directed to a “computer program product” that corresponds to the method of claim 3. 
Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”).  
Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Rialle et al. (“BioNetCAD: design, simulation and experimental validation of synthetic biochemical networks”).
Regarding Claim 4,
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1.
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. does not appear to explicitly teach wherein the presenting the second reaction rule includes automatically opening a new window in a user interface of a computer-assisted synthetic design program. 
Rialle et al. teaches wherein the presenting the second reaction rule includes automatically opening a new window in a user interface of a computer-assisted synthetic design p. 2300, Figure 2 
    PNG
    media_image3.png
    975
    1312
    media_image3.png
    Greyscale
  and p. 2300, section 3.1, paragraph 1 “When designing an abstract network, the user has to identify existing molecules that can perform the desired functionalities. For instance, which molecules can he choose to build a small biochemical (e.g. enzymatic) network that performs a given logic task? To help answering this question, BioNetCAD facilitates the selection of molecules to implement a protein network, in a stepwise manner (Fig. 2 and Section 2 of Supplementary Material for the algorithm). First, the user designs an abstract network according to specific requirements and draws it using CellDesigner (Fig. 2A). At this level, the user can already check the qualitative behavior of this abstract network by launching qualitative simulations (Fig. 2B). Next, the user selects a starting molecule (Fig. 2C) and specifies the constraints concerning that molecule (Fig. 2D) and its surrounding molecular network (Fig. 2E). Based on these specifications, BioNetCAD elaborates a query and executes it on CompuBioTicDB in order to find suitable molecular implementations for the selected molecule and its surrounding network (Fig. 2F). BioNetCAD presents the different results provided by the database and the user can choose one of them (Fig. 2G) to build an intermediate implemented network (Fig. 2H) …” teaches opening a new window in a user interface of BioNetCAD [a computer assisted synthetic design program] as illustrated in step 4 of Figure 2).
Yamamoto et al., Wagner et al., Brown et al., and Rialle et al. are considered analogous art because they are directed to using chemical databases to build reliable chemical networks.  
	In view of the teachings of Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rialle et al. at the time the application was filed in order to facilitate the design of conceptual biochemical networks and to help the user in finding the most suitable molecules to achieve successful circuits that can be tested in a real biological environment (cf. Rialle et al., p. 2303, section 5, paragraph 2, “Here we propose to use engineering principles to design controlled biochemical synthetic networks. To support our approach we developed a methodology based on three main steps (i.e. design, simulation and experimental validation) which can be easily carried out using the computing tool BioNetCAD”).
Regarding Claim 18

Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”).  
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Smith et al. (“SCINDR-The Science INtroDuction Robot that will Connect Open Scientists”).
Regarding Claim 5,
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1.
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. does not appear to explicitly teach generating an alert upon determining that the correctness score for the second reaction rule is below the threshold correctness score. 
Smith et al. teaches generating an alert upon determining that the correctness score for the second reaction rule is below the threshold correctness score (p. 3, Project Goals for the Advancement of Open Science, paragraph 4, “We propose to exploit this automated introduction service (SCINDR) to improve the efficiency of open science, in the area of health research. The underlying platform is a new open source electronic lab notebook (ELN) that we have recently built and are continually road-testing and evolving …” and  p. 6, Innovation and Originality, paragraph 1, “This innovation centers around the following key features of the system … Real time alerting and notification of reaction and molecular entries that overlap with similar scientific pursuits.  The degree of similarity leading to an alert can be set numerically by the user to generate the desired quantity of information…” teaches automatically generating an alert based on reaction entry [second reaction rule] overlapping with similar information [determining that the correctness score for the second reaction rule is below the threshold correctness score]).
Yamamoto et al., Wagner et al., Brown et al., and Smith et al. are considered analogous art because they are directed to using chemical databases to build reliable chemical networks.  
	In view of the teachings of Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Smith et al. at the time the application was filed in order to connect globally disparate researchers in real time who are doing similar science so that they can work better and faster towards the development of new medicines (cf. Smith et al., p. 5, Impact, paragraph 4, “This proposal describes a pilot project. When fully developed, SCINDR will be a crucial automated assistant available to work in the background of every open science project related to 
Regarding Claim 19,
Claim 19 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5.  Claim 19 is directed to a “computer program product” that corresponds to the method of claim 5. 
Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”).  
Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Pallara et al. (“Conformational Heterogeneity of Unbound Proteins Enhances Recognition in Protein – Protein Encounters”).
Regarding Claim 6,
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1.
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. does not appear to explicitly teach wherein the first reaction rule and the second reaction rule include incorrect bonds. 
Pallara et al. teaches wherein the first reaction rule and the second reaction rule include incorrect bonds (page C, Methods, lines 252-259 “In total, around 100,000 intermediate structures were created per protein, but we only kept the ones resulting from the clustering … All – atom models were rebuilt by adding missing atoms and side-chains were atomically refined with MODELER … to fix incorrect bond distances …”  teaches all-atom models from similar protein structures [first reaction rule and second reaction rule] with incorrect bond distances).
Yamamoto et al., Wagner et al., Brown et al., and Pallara et al. are considered analogous art because they are directed to understanding cellular processes at the molecular level from a structural point of view.   
	In view of the teachings of Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pallara et al. at the time the application was filed in order to use protein-protein docking methods in order to identify protein-protein complexes formed in each cell, thus extending knowledge on molecular recognition and fostering drug discovery (cf. Pallara et al., p. L, lines 810-818, “We present here the most complete systematic study so far about the potential capabilities of using precomputed unbound ensembles in docking. The results show that considering conformational heterogeneity in the unbound state of the interacting proteins can 
Regarding Claim 20,
Claim 20 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6.  Claim 20 is directed to a “computer program product” that corresponds to the method of claim 6. 
Wagner et al. further teaches computer program product for data storage management, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the device to perform a method (paragraph 0033, “Exemplary embodiments of the invention may provide a computer program product comprising computer instructions recorded on a computer readable medium for performing any of the methods defined … when running on a computer system.”  and paragraph 0091, “ … a computer system may comprise … at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors”).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) in view of Wagner et al. (US 2009/0024575 A1) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Papadatos et al. (“SureChEMBL: a large-scale, chemically annotated patent document database”).
Regarding Claim 8,
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. teaches the method of claim 1.
Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. does not appear to explicitly teach wherein the reaction rules database includes reaction rules extracted from at least one source selected from a group consisting of at least one scientific article, at least one book, and at least one patent. 
Papadatos et al. teaches wherein the reaction rules database includes reaction rules extracted from at least one source selected from a group consisting of at least one scientific article, at least one book, and at least one patent (p. D1221, Introduction, paragraph 5, “…SCRIPDB …is a chemical structure database containing compounds and reactions extracted from the Complex Work Unit (CWU) files of granted US patents…”  teaches SCRIPDB database [reaction rules database] including reactions [reaction rules] extracted from the Complex Work Unit files of granted U.S. patents [at least one patent]).
Any limitation that recites “at least” has been interpreted as requiring one of the alternatives and not all of the alternatives.
Yamamoto et al., Wagner et al., Brown et al., and Papadatos et al. are considered analogous art because they are directed to using chemical databases to build reliable chemical networks.  
In view of the teachings of Yamamoto et al. in view of Wagner et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Papadatos et al. at the time the application was filed in order to enable large-scale mining of the patent documents and thus identify potential associations between targets and diseases that would otherwise not be apparent from isolated analysis of single documents (cf. Papadatos et al.,  p. D1221, Introduction, paragraph 5, “ … Since 2001, the USPTO requires applicants to submit chemical structures and reactions depicted in their patent applications as MDL molfiles and ChemDraw CDX binary files. These files are then automatically processed by the SCRIPDB pipeline. In terms of coverage, SCRIPDB contains more than 10 million distinct chemical structures from more than 100,000 granted patent documents published between 2001 and 2011. The interface provides the standard chemical searching functionality against the compound repository and external links to Google Patents (https://patents.google.com) are provided for the search hits …”).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2009/0024575 A1) in view of  Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) and in further view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”).
Regarding Claim 9,
Wagner et al. teaches a system (paragraph 0054, “FIG. 18 shows an exemplary computer system for implementing a method in accordance with the current teachings”  teaches a computer system), comprising:
 at least one processing component (paragraph 0091, “As shown in FIG. 18, a computer system may comprise a calculation system 1 which may comprise at least one of any known microcomputer or personal computer or more powerful computer comprising one or more processors …” teaches a computer comprising one or more processors [at least one processing component]); 
at least one memory component (paragraph 0092, “The computer system may comprise a storage system that may be internal or external. The storage system 2 may comprise any mass memory, for example optical disk, magnetic tape, hard drive or memory chips, for example flash memory”  teaches a computer system comprising any mass memory [at least one memory component]); 
a user interface (paragraph 0094, “The computer system may comprise a user interface 4 which may comprise a keyboard, mouse, sensitive screen, and/or digitizing tablet and/or any other known user interface” teaches a computer system comprising a user interface); and
… a machine learning component, executing on the at least one processing component, configured to: … locate a second reaction rule in the reaction rules database that is similar to the first reaction rule (paragraphs 0055 “In accordance with exemplary aspects of the present teachings, a method may comprise accessing a reaction database, as shown in FIG. 1, in order, for example, to investigate the database and classify a plurality of reactions of the database or to find at least one reaction in the database that is similar to a query reaction. The method may be computer implemented …” teaches a computer-implemented method [a machine learning component, executing on the at least one processing component] comprising finding at least one reaction in the reaction database [locate a second reaction rule in the reaction rules database] that is similar to a query reaction [first reaction rule]); 
calculate a correctness score for the second reaction rule (paragraph 0056 “The method may be performed in order to find in the database a reaction similar to a query reaction or to classify reactions in the database. In either case, the method may involve calculating similarity indices between pairs of descriptor vectors using a similarity calculator …” teaches calculating a similarity indices [correctness score] between a reaction in the database [second reaction rule] and a query reaction); 
Figure 4 
    PNG
    media_image2.png
    748
    1120
    media_image2.png
    Greyscale


paragraph 0067, “ FIG. 4 shows that the method may comprise prompting the user to select a metric for the similarity calculation and a fragment length, for example a length ranging from 2 to 6” and paragraph 0070, “The cut-off value and/or number of results to show
may also be set by the user at this stage, as shown in FIG. 4.” teaches cut-off value for similarity indices [threshold correctness score] and reactions with similarity indices above cut-off value being displayed [present, in response to determining that the correctness score for the second reaction rule is below the threshold correctness score, the second reaction rule to a user];
Figure 5 
    PNG
    media_image4.png
    850
    1154
    media_image4.png
    Greyscale
shows search results comprising of similar reactions [second reaction rule] similar to the query reaction, wherein the results are being displayed on a user interface).
Wagner et al. does not appear to explicitly teach … a reaction rules database; and a reaction rules corrections module comprising: … receive a first-user input correction to a first reaction rule in the reaction rules database; … receive a second user-input correction to the second reaction rule; update the reaction rules database to include the second user-input correction to second reaction rule; and based on the update, learn a function for predicting correctness scores for additional reaction rules in the reaction rules database. 

Yamamoto et al. teaches … a reaction rules database; and a reaction rules corrections module (p. 492, section 1, “ LIGAND is a composite database comprising three sections: COMPOUND for the information about metabolites and other chemical compounds, REACTION for the collection of substrate-product relations representing metabolic and other biochemical reactions, and ENZYME for the information about enzyme molecules … We report here the current status of the LIGAND database where efforts are being made to update day by day. The current release (as of September, 2002) includes 10,384 compounds, 5,240 reactions and 3,663 enzymes” and p. 492, section 3, paragraph 1, “ The quality of the REACTION section in the current release has improved … based on the law of mass conservation” teaches improvements made on the REACTION section [a reaction rules corrections module] of the LIGAND database [a reaction rules database]), comprising:
 … receive a first-user input correction to a first reaction rule in the reaction rules database; receive a second user-input correction to the second reaction rule (pp. 492-493, section 3, paragraphs 1-3 “ Because the LIGAND is a chemical information database involving biological processes, the chemical validation is essential in addition to the biological validation of metabolic pathways. The quality of the REACTION section in the current release has improved through the following two steps based on the law of mass conservation. …
(Step 1) Equivalence of the number of atoms between the substrates and the products
The total numbers of atoms other than hydrogens were compared between the substrates and the products of each reaction. The calculation was automatically performed using the entire RXN files. We have identified and revised nonequivalent reactions such as incorrectly entered chemical structures and insufficient reaction formula with missing or superfluous substrates and the products.
(Step 2) Definition of the compound binary relationships between the substrates and the products
We manually defined every possible binary relationship between the substrates and the products in the entire reaction entries … These works allow us to find a number of duplicated reaction entries, such as two similar reactions with the differences of existence or absence of proton. All of the duplicates were merged. Further efforts have been made to update other reaction entries by manually checking compound structures and reaction formula …” teaches revising at least one insufficient reaction formula in step 1 [receive a first user-input correction to first reaction rule], teaches merging at least one set of duplicate reactions in step 2 [receive a second user-input correction to the second reaction rule]); and 
update the reaction rules database to include the second user-input correction to second reaction rule (p. 493, Table 2   
    PNG
    media_image1.png
    314
    1181
    media_image1.png
    Greyscale
teaches the updates made to the REACTION section of the LIGAND database [updating the reaction rules database to include second-input correction]).
Wagner et al. and Yamamoto et al. are considered analogous art because they are directed to identifying at least one pair of similar chemical reactions between a plurality of reactions in a reaction database.
Wagner et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Yamamoto et al. at the time the application was filed in order to keep data involving biological processes up to date in a chemical information database, thus creating a valuable resource for public consumption by researchers in the bioinformatics and cheminformatics disciplines (cf. Yamamoto et al. p. 492, section 1, paragraph 1, “The concept of the database is a creation of a bridge between bioinformatics
and cheminformatics in the postgenome era. We report here the current status of the LIGAND database where efforts are being made to update day by day. The current release (as of September, 2002) includes 10,384 compounds, 5,240 reactions and 3,663 enzymes.”).
	Brown et al. further teaches … based on the update, learn a function for predicting correctness scores for additional reaction rules in the reaction rules database p. 262, paragraph 4, “SVMs offer two primary advantages with respect to previously proposed methods such as hierarchical clustering and self-organizing maps. First, although all three methods employ distance (or similarity) functions to compare gene expression measurements, SVMs are capable of using a larger variety of such functions. Specifically, SVMs can employ distance functions that operate in extremely high-dimensional feature spaces …” and  p. 263, Support Vector Machines, paragraphs 1-2, “ … In theory, a simple way to build a binary classifier is to construct a hyperplane separating class members (positive examples) from non-members (negative examples) in this space … Because the algorithm that finds a separating hyperplane in the feature space can be stated entirely in terms of vectors in the input space and dot products in the feature space, a support vector machine can locate the hyperplane without ever representing the space explicitly, simply by defining a function, called a kernel function, that plays the role of the dot product in the feature space … ” teaches using support vector machines p. 262, paragraph 3, “Support vector machines (SVMs) … and other supervised learning techniques use a training set to specify in advance which data should cluster together. As applied to gene expression data, an SVM would begin with a set of genes that have a common function: for example, genes coding for ribosomal proteins or genes coding for components of the proteasome. In addition, a separate set of genes that are known not to be members of the functional class is specified. These two sets of genes are combined to form a set of training examples in which the genes are labeled positively if they are in the functional class and are labeled negatively if they are known not to be in the functional class. A set of training examples can easily be assembled from literature and database sources. Using this training set, an SVM would learn to discriminate between the members and non-members of a given functional class based on expression data. Having learned the expression features of the class, the SVM could recognize new genes as members or as nonmembers of the class based on their expression data.  Having learned the expression features of the class, the SVM could recognize new genes as members or as nonmembers of the class based on their expression data.  The SVM could also be reapplied to the training examples to identify outliers that may have previously been assigned to the incorrect class in the training set. Thus, an SVM would use the biological information in the investigator’s training set to determine what expression features are characteristic of a given functional group and use this information to decide whether any given gene is likely to be a member of the group”  teaches the gene expression data being retrieved from database sources and the SVM correcting additional outliers upon completion of training [predicting correctness scores for additional reaction rules in the reaction rules database]).
Wagner et al., Yamamoto et al., and Brown et al. are considered analogous art because they are directed to identifying at least one pair of similar chemical reactions between a plurality of reactions in a reaction database.
	In view of the teachings of Wagner et al. in view of Yamamoto et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Brown et al. at the time the application was filed in order to use support vector machines (SVMs) to accurately classify genes of known function, thus affording biologists the enhanced capability of measuring the expression levels of thousands of genes in a single experiment  (cf. Brown et al., p. 263, Support Vector Machines, paragraphs 1-2 “In theory, a simple way to build a binary classifier is to construct a hyperplane separating class members (positive examples) from non-members (negative examples) in this space. Unfortunately, most real-world problems involve nonseparable data for which there does not exist a hyperplane that successfully separates the positive from the negative examples. One solution to the inseparability problem is to map the data into a higher-dimensional space and define a separating hyperplane there. This higher dimensional space is called the feature space, as opposed to the input space occupied by the training examples. With an appropriately chosen feature space of sufficient dimensionality, any consistent training set can be made separable. However, translating the training set into a higher-dimensional space incurs both computational and learning-theoretic costs. Furthermore, artificially separating the data in this way exposes the learning system to the risk of finding trivial solutions that overfit the data. SVMs elegantly sidestep both difficulties …”).



Regarding Claim 14,
	Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. teaches the system of claim 9. 
	Wagner et al. further teaches wherein the correctness score is a measure of how similar the second reaction rule is to the first reaction rule (paragraph 0056, “The method may be performed in order to find in the database a reaction similar to a query reaction or to classify reactions in the database. In either case, the method may involve calculating similarity indices between pairs of descriptor vectors using a similarity calculator. The similarity calculator can be implemented by Software operating on a computer, Such as, for example, a personal computer or a more powerful computer …” teaches a measure of similarity of a reaction in the database [second reaction rule] to the query reaction [first reaction rule]).
Wagner et al., Yamamoto et al., and Brown et al. are combinable for the same rationale as set forth above with respect to claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2009/0024575 A1) in view of Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Kher et al. (“Hierarchical Biological Pathway Data Integration and Mining”).
Regarding Claim 10,
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. teaches the system of claim 9.
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. does not appear to explicitly teach wherein the machine learning component is further configured to: 
Kher et al. teaches wherein the machine learning component is further configured to: receive a user-input confidence level for the second user-input correction (p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.” and p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” teaches generation of a large scale composite database based on integration of source pathway databases and teaches a user defined confidence weight score [user-input confidence level] for selection of reactions from a  source pathway database [second user-input correction]);
determine that the user-input confidence level is below a threshold confidence level (p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” teaches “Strong”, “Moderate”, “Poor”, and “Very Poor” as less than complete confidence (i.e. “Very Strong”) in correctness of selected reaction from source pathway databases [user input-confidence level is below a threshold confidence level]);
present, in response to the user-input confidence level being below the threshold confidence level, the second reaction rule to a second user; receiving a response from the second p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” and p. 27, section 6, paragraph 2 “ … As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network …” teaches at least one additional user [second user] receiving opportunity to provide a confidence weight for the same reactions from source pathway databases [second reaction rule] based at least upon confidence weight from one user not being “Very Strong” [in response to the user-input confidence level being below the threshold confidence level]);
receive a response from the second user confirming the second user-input correction (p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.”  and  p. 16, section 3, step 3 “Researchers typically have databases that they treat as favored sources for different types of information. Since there is no precise rule for deciding which database is more correct and up to date, a user defined score, a confidence weight (CW) is applied. The EV mapping process is interactive and provides flexibility in choice for databases. Confidence is defined as,
CWi = {Very Strong, Strong, Moderate, Poor, Very Poor}
For example: CW KEGG: Strong, CWBioCyc: Normal” and p. 27, section 6, paragraph 2 “ … As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network …” teaches possibility of additional user [second user] selecting a higher confidence weight for same selected reaction from source pathway databases as first user, thus enabling generation of integrated evidence code [confirmation from the second user]);
and updating the reaction rules database to include the confirmation from the second user ((p. 27, section 6, paragraph 2 “Large scale integration of pathway databases promises to help biologists gain insight into the deep biological context of a pathway. In this chapter, we presented algorithms that help user to select their choice of data sources and apply Evidence code algorithm to compute an integrated EV code and RI for the pathway data of interest. The ultimate goal is to generate a large-scale composite database containing the entire metabolic network for an organism. This qualitative approach includes aspects like user confidence scores for databases for mapping EV and generating RI for a given pathway. For the TCA pathway results show that generating such a mapping is helpful in visualizing the integrated database that highlights the common entities as well as the specifics of each database. As the database confidence weight selection is user specific, the integration yields different results for different users for the same database which will allow users to explore the effects of different hypotheses on the overall network. Once the integrated evidence code is generated, then data integration algorithm is applied to get the integrated pathway data. To best attempt integration of such data it is imperative to include user participation as user mostly identifies the associations and behavior of various compounds, reactions, genes in a given biological pathway leading to significant diagnosis.” teaches updating of the large-scale composite database [reaction rules database] based on integrated evidence code enabled by additional user confidence weights [confirmation from the second user]).
Wagner et al., Yamamoto et al., Brown et al., and Kher et al. are considered analogous art because they are directed to development of a reaction rules database made available to all researchers in a common format. 
	In view of the teachings of Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kher et al. at the time the application was filed in order to provide an algorithm that integrates pathway information across different biological data sources, thus reusing data Kher et al., p. 7, section 1.1, paragraph 8, “ … Today, a bioinformatics information system typically deals with large data sets reaching a total volume of about one terabyte. Such a system serves many purposes;
User can select the data sources and assign confidence to each selected data source
It organizes existing data to facilitate complex queries
It infers relationships based on the stored data and subsequently predicts missing attribute values and incoming information based on multidimensional data.
Data marts (extension of data warehouse) support different query requests.”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2009/0024575 A1) in view of Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Smith et al. (“SCINDR-The Science INtroDuction Robot that will Connect Open Scientists”).
Regarding Claim 11,
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. teaches the system of claim 9.
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. does not appear to explicitly teach wherein the machine learning component is further configured to generate an alert upon determining that the correctness score for the second reaction rule being below the threshold correctness score.
Smith et al. teaches wherein the machine learning component is further configured to generate an alert upon determining that the correctness score for the second reaction rule being below the threshold correctness score (p. 3, Project Goals for the Advancement of Open Science, paragraph 4, “We propose to exploit this automated introduction service (SCINDR) to improve the efficiency of open science, in the area of health research. The underlying platform is a new open source electronic lab notebook (ELN) that we have recently built and are continually road-testing and evolving …” and  p. 6, Innovation and Originality, paragraph 1, “This innovation centers around the following key features of the system … Real time alerting and notification of reaction and molecular entries that overlap with similar scientific pursuits.  The degree of similarity leading to an alert can be set numerically by the user to generate the desired quantity of information…” teaches automatically generating an alert based on reaction entry [second reaction rule] overlapping with similar information [determining that the correctness score for the second reaction rule is below the threshold correctness score]).
Wagner et al., Yamamoto et al., Brown et al., and Smith et al. are considered analogous art because they are directed to using chemical databases to build reliable chemical networks.  
	In view of the teachings of Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Smith et al. at the time the application was filed in order to connect globally disparate researchers in real time who are doing similar science so that they can work better and faster towards the development of new medicines (cf. Smith et al., p. 5, Impact, paragraph 4, “This proposal describes a pilot project. When fully developed, SCINDR will be a crucial automated assistant available to work in the background of every open science project related to health research, and its combination with an intuitive ELN will be a powerful tool for the open .
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2009/0024575 A1) in view of Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Rialle et al. (“BioNetCAD: design, simulation and experimental validation of synthetic biochemical networks”).
Regarding Claim 12,
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. teaches the system of claim 9.
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. does not appear to explicitly teach wherein the reaction rules correction module further comprises a retrosynthetic analysis component.
Rialle et al. teaches wherein the reaction rules correction module further comprises a retrosynthetic analysis component (p. 2300, Figure 2 
    PNG
    media_image3.png
    975
    1312
    media_image3.png
    Greyscale
  and p. 2300, section 3.1, paragraph 1 “When designing an abstract network, the user has to identify existing molecules that can perform the desired functionalities. For instance, which molecules can he choose to build a small biochemical (e.g. enzymatic) network that performs a given logic task? To help answering this question, BioNetCAD facilitates the selection of molecules to implement a protein network, in a stepwise manner (Fig. 2 and Section 2 of Supplementary Material for the algorithm). First, the user designs an abstract network according to specific requirements and draws it using CellDesigner (Fig. 2A). At this level, the user can already check the qualitative behavior of this abstract network by launching qualitative simulations (Fig. 2B). Next, the user selects a starting molecule (Fig. 2C) and specifies the constraints concerning that molecule (Fig. 2D) and its surrounding molecular network (Fig. 2E). Based on these specifications, BioNetCAD elaborates a query and executes it on CompuBioTicDB in order to find suitable molecular implementations for the selected molecule and its surrounding network (Fig. 2F). BioNetCAD presents the different results provided by the database and the user can choose one of them (Fig. 2G) to build an intermediate implemented network (Fig. 2H) …” teaches opening a new window in a user interface of BioNetCAD [a retrosynthetic analysis component] as illustrated in step 4 of Figure 2).
Wagner et al., Yamamoto et al., Brown et al., and Rialle et al. are considered analogous art because they are directed to using chemical databases to build reliable chemical networks.  
	In view of the teachings of Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rialle et al. at the time the application was filed in order to facilitate the design of conceptual biochemical networks and to help the user in finding the most suitable molecules to achieve successful circuits that can be tested in a real biological environment (cf. Rialle et al., p. 2303, section 5, paragraph 2, “Here we propose to use engineering principles to design controlled biochemical synthetic networks. To support our approach we developed a methodology based on three main steps (i.e. design, simulation and experimental validation) which can be easily carried out using the computing tool BioNetCAD”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2009/0024575 A1) in view of Yamamoto et al. (“Improvement of the LIGAND Chemical Database”) and in view of Brown et al. (“Knowledge-based analysis of microarray gene expression data by using support vector machines”) and in further view of Pallara et al. .
Regarding Claim 13,
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. teaches the system of claim 9.
Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. does not appear to explicitly teach wherein the first reaction rule and the second reaction rule include incorrect bonds. 
Pallara et al. teaches wherein the first reaction rule and the second reaction rule include incorrect bonds (page C, Methods, lines 252-259 “In total, around 100,000 intermediate structures were created per protein, but we only kept the ones resulting from the clustering … All – atom models were rebuilt by adding missing atoms and side-chains were atomically refined with MODELER … to fix incorrect bond distances …”  teaches all-atom models from similar protein structures [first reaction rule and second reaction rule] with incorrect bond distances).
Wagner et al., Yamamoto et al., Brown et al., and Pallara et al. are considered analogous art because they are directed to understanding cellular processes at the molecular level from a structural point of view.   
	In view of the teachings of Wagner et al. in view of Yamamoto et al. and in further view of Brown et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pallara et al. at the time the application was filed in order to use protein-protein docking methods in order to identify protein-protein complexes formed in each cell, thus extending knowledge on molecular recognition and fostering drug discovery (cf. Pallara et al., .
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAKA CHUKWUMA OKOROH whose telephone number is (571)272-3710.  The examiner can normally be reached on M - F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHIAKA CHUKWUMA OKOROH/Examiner, Art Unit 2125                             
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116